954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin SPEIGHT, Plaintiff-Appellant,v.ADELL PLASTICS, Defendant-Appellee,andLinda Reed, Maxine Robinson;  Berda;  Carmen;  Sherly, Defendants.
No. 91-1254.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge.  (CA-91-711-L)
Alvin Speight, appellant pro se.
Patrick Milton Pilachowski, Stephen David Shawe, Shawe & Rosenthal, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Alvin Speight appeals from the district court's order dismissing Appellant's 42 U.S.C. § 20003 (1988) complaint.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Speight v. Adell Plastics, No. CA-91-711-L (D.Md. Nov. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.